Citation Nr: 0414115	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  93-19 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for an eye disability.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a temporoparietal bone fracture with 
headaches.

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability due to service-
connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active duty from February 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles.

The issue of entitlement to an increased disability rating 
for residuals of a temporoparietal bone fracture with 
headaches was the subject of a February 1994 Board remand.  
Subsequent to the 1994 remand, the veteran perfected an 
appeal as to the issue of entitlement to a total disability 
rating on the basis of individual unemployability due to 
service-connected disabilities.  These two issues were 
remanded by the Board in February 1998 and again in March 
2000.  In a document received by the RO in February 2000, but 
not associated with the claims file until after the March 
2000 remand had been promulgated and the veteran's claims 
file was returned to the RO, the veteran perfected an 
additional appeal as to the issue of entitlement to service 
connection for an eye disability.

Appellate consideration of the issues of entitlement to 
entitlement to service connection for an eye disability, 
entitlement to a total disability rating for compensation on 
the basis of individual unemployability due to service-
connected disabilities, and entitlement to an extra-schedular 
disability rating for residuals of a fracture of the 
temporoparietal bone with headaches will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.



FINDING OF FACT

The veteran is in receipt of a 10 percent disability rating 
for headache residuals of a temporoparietal bone fracture.


CONCLUSION OF LAW

Assignment of a disability rating in excess of 10 percent for 
headache residuals of a temporoparietal bone fracture is 
precluded by the express terms of the governing Diagnostic 
Code.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045-9304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court also held that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The veteran was notified in the May 2000 statement of the 
case (SOC) of the criteria for an increased evaluation.  The 
veteran has been adequately informed as to the type of 
evidence that would help substantiate his claims.  In a June 
2002 letter and a November 2002 supplemental statement of the 
case (SSOC), the RO informed the veteran of the provisions of 
the VCAA as well as the type of evidence necessary to 
substantiate his claim for an increased rating, and informed 
him that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  The RO informed the veteran of the 
criteria for rating his headache disability in a February 
1993 Statement of the Case.  These documents also advised the 
veteran of the evidence of record and of the reasons and 
bases for the decision.  

Although the above-referenced documents did not specifically 
contain the "fourth element," the June 2002 letter did ask 
the veteran to tell VA about any other records that might 
exist to support his claim, and the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim for increase.

In this case, the initial AOJ decision denying the veteran's 
claim for increase was made prior to the enactment of the 
VCAA.  VCAA notice was not provided to the veteran prior to 
the initial AOJ adjudication denying the claim, and thus, the 
timing of the notice does not comply with the express 
requirements of Pelegrini.  While the Court did not address 
whether, and if so, how, the Secretary can properly cure a 
timing defect, it did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
First, it would have been impossible for the RO to provide 
VCAA notice prior to the enactment of the VCAA.  Second, as 
discussed above, the content requirements of a VCAA notice 
have been fully satisfied in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The Board notes that in 
reviewing AOJ determinations on appeal, it is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  Thus, there 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  VA 
treatment records identified by the veteran and his 
representative were obtained in support of his claim.  These 
records reflect his current disabilities and the treatment he 
receives.  He was also provided with several VA examinations.  
In this regard, we note that despite having been informed of 
the consequences for failing to appear for VA compensation 
examinations, he has failed to report for several 
examinations scheduled throughout the years this claim has 
been pending.

The veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue of an increased 
evaluation for residuals of a fracture of the temporoparietal 
bone with headaches would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Analysis

Service connection for headaches related to an in-service 
fracture of the temporoparietal bone was granted in a 
September 1976 rating decision.  A noncompensable disability 
rating was assigned at that time.  A 10 percent disability 
rating was assigned in a March 1980 rating decision, based 
upon clear and unmistakable error in the September 1976 
decision, resulting in the assignment of an effective date 
concurrent with the grant of service connection.  This 10 
percent rating has remained in effect since that time.

The veteran initiated the instant claim for an increased 
disability rating in October 1991, when he asserted that the 
impairment resulting from his headaches was worsening.  He 
has continued to press this assertion, throughout the 
thirteen intervening years and multiple remands, as outlined 
above.  Service connection for a seizure disorder secondary 
to the temporoparietal bone fracture was granted in a March 
2000 Board decision, and a separate 10 percent disability 
rating was assigned.  Because the veteran's seizures are a 
separate disability and the rating assigned to his seizures 
has not been appealed to the Board, impairment related to the 
seizures may not be considered in this decision.  Rather, 
this decision is limited to the headache residuals of the 
veteran's in-service temporoparietal bone fracture.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The rating schedule provides that purely subjective 
complaints such as headaches resulting from brain disease due 
to trauma will be rated as 10 percent disabling and no more 
under Diagnostic Code 9304 (dementia due to head trauma).  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  These 
criteria have remained in force, unchanged, since the 
inception of the instant claim in 1991.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Pursuant to the Board's March 2000 remand, the veteran was 
scheduled for a VA examination to identify whether the 
veteran had any orthopedic impairment resulting from the 
temporoparietal bone fracture which would warrant a separate 
evaluation.  As noted above, although the veteran was 
scheduled for an appropriate VA examination, he failed to 
report.  "The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the veteran 
wished to fully develop his claim, he had a corresponding 
duty to assist by reporting for the scheduled examinations.  
The Board therefore holds that, even though the veteran's 
claim has not been fully developed, the VA has fulfilled its 
duty to assist him.  We will thus proceed to evaluate the 
veteran's claim based on the evidence currently of record.

Review of the veteran's VA treatment report reflects that he 
receives regular treatment for headaches which occur 
frequently.  He is restricted to bed rest during headache 
flare-ups.  During the time period that this claim has been 
active, his treating physicians have tried multiple 
medications to alleviate his headaches, but without apparent 
success.  

The veteran is in receipt of the maximum disability rating 
assignable under the provisions of the rating schedule for 
headaches resulting from brain trauma.  As set forth above, 
Diagnostic Code 8045 provides a 10 percent rating and no 
more, for subjective residuals of brain injury in the absence 
of a diagnosis of multi-infarct dementia associated with 
brain trauma.  No such diagnosis has been assigned in this 
case.  Under the terms of the applicable Diagnostic Code, a 
higher schedular disability rating for headaches is precluded 
by law.  

No other potentially-applicable Diagnostic Code has been 
identified; the prior Board remand was expressly for the 
purpose of identifying whether the veteran had any orthopedic 
residuals of the fracture.  A review of his records does not 
reveal any fracture residuals which would warrant a separate 
compensable evaluation.  Thus, the assignment of a disability 
rating in excess of 10 percent for headache residuals of the 
in-service brain injury and temporoparietal bone fracture is 
specifically precluded by the terms of the governing 
Diagnostic Code.   In cases such as this, where the law and 
not the evidence is dispositive, the claim should be denied 
because of the lack of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
However, as it does not appear that the RO has considered the 
possibility of an extra-schedular evaluation for the 
veteran's headaches, this aspect of the matter is addressed 
in the REMAND which follows.


ORDER

A schedular disability rating in excess of 10 percent for 
headache residuals of a temporoparietal bone fracture is 
denied.


REMAND

As noted above, in a document received by the RO in February 
2000, but not associated with the claims file until after the 
March 2000 remand had been promulgated, the veteran perfected 
an appeal as to the issue of entitlement to service 
connection for an eye disability.  On this same form, he 
requested the opportunity to present sworn testimony as to 
this issue before a Veterans Law Judge sitting at the RO.  
(We note that he presented sworn testimony pertaining to the 
other two issues on appeal during a previous hearing held 
before the undersigned Veterans Law Judge in September 1997.

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to his claim, 
including affording him a hearing if he so desires.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 20.700 (2003).  
He has a right to a hearing on appeal before a Veterans Law 
Judge for the purpose of presenting argument and testimony 
relevant and material to the issues on appeal.  

With regard to the issue of entitlement to an extra-schedular 
disability rating for the impairment resulting primarily from 
the veteran's headaches, which have been associated with 
residuals of the fracture of the temporoparietal bone, in 
exceptional cases, where the schedular rating criteria are 
inadequate to compensate the actual impairment resulting from 
a service-connected disability, the Under Secretary for VA 
Benefits or the Director of the VA's Compensation and Pension 
Service, upon field station submission, is authorized to 
approve extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b).  In this case, it does not appear that the RO has 
explicitly considered whether such a referral is warranted.  
Because of the frequency and apparent resistance to treatment 
of the veteran's headaches, as reflected in his medical 
records, explicit consideration of whether the claim should 
be referred for extra-schedular rating is indicated.

Because the issue of entitlement to a total disability rating 
for compensation on the basis of individual unemployability 
due to service-connected disabilities is dependent upon the 
resolution of the issue of entitlement to service connection 
for an eye disability, further adjudication of the 
unemployability claim must be deferred until a resolution of 
the eye claim has been achieved.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should undertake formal 
consideration of whether a referral to 
the Under Secretary for VA Benefits or 
the Director of the VA's Compensation and 
Pension Service is warranted in regard to 
a potential extra-schedular disability 
rating for the veteran's headaches.  The 
rationale for the decision reached should 
be fully explained for the record.

2.  The veteran should be scheduled for a 
hearing pertaining to the issue of 
entitlement to service connection for an 
eye disability before a Veterans Law 
Judge at the RO.  


Thereafter, the veteran's claims file, to include his 
vocational rehabilitation folder, should be returned to the 
Board.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



